Citation Nr: 1760233	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a testicular disorder.  

4.  Entitlement to service connection for a left hand disorder.  

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1978.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in February 2017.  The hearing transcript has been associated with the claims file.

The issues of entitlement to service connection for tinnitus and bilateral hearing loss  are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current bilateral chondromalacia and left testicle spermatocele began during service.

2.  The Veteran does not have a service-connectable left hand disorder.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection for a right knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).  

3.  The criteria for service connection for a left testicle disorder have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).   

4.  The criteria for service connection for a left hand disorder have not been met.  38 U.S.C. §§ 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  A VA examination was conducted to determine if there was a current left hand disorder, and the Veteran has not alleged that the examination was inadequate or that a diagnosis has been rendered subsequent to the examination.  

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

Service connection is warranted for left and right knee disorders based on the probative evidence of left and right knee disorders during and since service.  The February 1978 separation examination record reveals a diagnosis of bilateral chondromalacia and the Veteran's history of knee symptoms.  Postservice records report the Veteran's competent history of knee pain since service and include an October 2010 VA examination record revealing a diagnosis of chondromalacia.  The record provides no evidence with which to discredit the Veteran's history of continuous symptoms.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for right and left knee disorders.  
 
Service connection is warranted for a testicle disorder.  Service treatment records reveal findings and histories of testicular tenderness, with normal examination by urology in November 1976.  A May 2017 private treatment record reveals a diagnosis of left spermatocele.  The record includes competent and credible histories from the Veteran of left testicle pain and tenderness during and since service, which is currently attributed to left spermatocele.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for a left testicle disorder.  

Service connection is not warranted for a left hand disorder.  The Board has carefully reviewed the evidence of record but finds no probative evidence of a left hand disorder during the period of the claim.  Notably, the May 2011 VA examiner determined there was no left hand disorder.  Although the record includes the Veteran's history of weakness and pain, except in circumstances not applicable here, service connection will not be granted for "weakness" or "pain" alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In the absence of a current diagnosis of a service-connectable disorder, service connection is not warranted for a left hand disorder.  



ORDER

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.

Service connection for a testicular disorder is granted.

Service connection for a left hand disorder is denied.


REMAND

The Board finds the record would benefit if another opinion were obtained to determine whether the Veteran has hearing loss due to service, with consideration of the medical studies cited by the Veteran's representative, notably the papers published by Sharon Kujawa at the Department of Audiology, Massachusetts Eye and Ear Infirmary, which suggest that noise exposure which damages hair cells, but not a significant enough number to result in immediate hearing loss, may nonetheless contribute to hearing loss many years later when the number of cells damaged by the noise exposure is combined with the number damaged due to the natural aging process such that the total number surpasses the threshold necessary to cause hearing loss.  Although the record includes opinions, the Board finds the opinions are of limited probative value.  The September 2010 VA examiner's opinion is of limited probative value because it appears the opinion is based solely on the absence of hearing loss at separation.  The March 2017 private opinion is of limited probative value because it links the hearing loss to firearms exposure but does not discuss the postservice firearms exposure, which the Veteran reported in 2010 including firearms exposure without hearing protection.  

With regard to the Veteran's tinnitus, the September 2010 VA examiner associated the Veteran's tinnitus with his hearing loss.  Therefore, the claim for tinnitus is inextricably intertwined with the hearing loss service connection claim and must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records.

2.  Afford the Veteran an examination to determine whether the Veteran has hearing loss related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

If it is determined that the Veteran has sufficient hearing impairment to qualify as a disability in one or both ears, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hearing loss began in service, was caused by service, or is etiologically related to the Veteran's active service, to include noise exposure in service.  

The examiner must provide a rationale for all opinions expressed.  The examiner should consider whether in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner believes that auditory hair cell damage did result from the in-service noise exposure, the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, a complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the additional information that is needed should be identified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


